Title: From George Washington to Alexander Hamilton, 24 May 1794
From: Washington, George
To: Hamilton, Alexander


               
                  
                  Philadelphia the 24 May 1794.
               
               The Secretary of State informs me, that as the intercourse with Europe will be opened on Monday, it is expedient that an arrangement should be made concerning the million of dollars directed to be borrowed for foreign purposes.  I wish therefore to know, whether any steps have been taken upon the subject; and if not, that the loan should be set on foot in order that a proper disposition may be made of the money.
               
                  Go. Washington
               
            